 

Exhibit 10.8

 



EMPLOYEE

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

PHASERX, INC.

2016 LONG-TERM INCENTIVE PLAN

 

1.          Grant of Option. Pursuant to the PhaseRx, Inc. 2016 Long-Term
Incentive Plan (the “Plan”) for key Employees, key Contractors, and Outside
Directors of PhaseRx, Inc., a Delaware corporation (the “Company”), the Company
grants to

 

_________________________

(the “Participant”),

 

an option (the “Option” or “Stock Option”) to purchase a total of
___________________ (__________) full shares of Common Stock of the Company (the
“Optioned Shares”) at an “Option Price” equal to $________ per share (being the
Fair Market Value per share of the Common Stock on the Date of Grant).

 

The “Date of Grant” of this Stock Option is _________________, 20__. The “Option
Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the tenth (10th) anniversary of the Date of Grant, unless
terminated earlier in accordance with Section 4 below. The Stock Option is a
Nonqualified Stock Option. This Stock Option is intended to comply with the
provisions governing nonqualified stock options under the final Treasury
Regulations issued on April 17, 2007, in order to exempt this Stock Option from
application of Section 409A of the Code.

 

2.           Subject to Plan. The Stock Option and its exercise are subject to
the terms and conditions of the Plan, and the terms of the Plan shall control to
the extent not otherwise inconsistent with the provisions of this Nonqualified
Stock Option Agreement (the “Agreement”). The capitalized terms used herein that
are defined in the Plan shall have the same meanings assigned to them in the
Plan. The Stock Option is subject to any rules promulgated pursuant to the Plan
by the Board or the Committee and communicated to the Participant in writing. In
addition, if the Plan previously has not been approved by the Company’s
stockholders, the Stock Option is granted subject to such stockholder approval.

 

3.           Vesting; Time of Exercise. Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:

 

a.One forty-eighth (1/48) of the total Optioned Shares shall vest on the
one-month anniversary of the Date of Grant, provided the Participant is employed
by (or, if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

 

b.An additional one forty-eighth (1/48) of the total Optioned Shares shall vest
on each monthly anniversary of the Date of Grant thereafter, provided the
Participant is employed by (or, if the Participant is a Contractor or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.

 

In the event that a Change in Control occurs, (i) fifty percent (50%) of the
total Optioned Shares not previously vested shall become vested and exercisable
upon the effective date of the Change in Control and (ii) any remaining Optioned
Shares not previously vested shall become fully vested and exercisable on the
date of the Participant’s Termination of Service by the Company without Cause
(as defined herein) if such Termination of Service occurs on or before the first
anniversary of the Change in Control’s effective date.

 

 

 

  

4.            Term; Forfeiture.

 

a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s Termination of Service, the Stock Option
will be terminated on that date. The unexercised portion of the Stock Option
that relates to Optioned Shares which are vested will terminate at the first of
the following to occur:

 

i.          5 p.m. on the date the Option Period terminates;

 

ii.         5 p.m. on the date which is twelve (12) months following the date of
the Participant’s Termination of Service due to death, Retirement or Total and
Permanent Disability;

 

iii.         immediately upon the Participant’s Termination of Service by the
Company for Cause (as defined herein);

 

iv.        5 p.m. on the date which is three (3) months following the date of
the Participant’s Termination of Service for any reason not otherwise specified
in this Section 4.a.; and

 

v.         5 p.m. on the date the Company causes any portion of the Stock Option
to be forfeited pursuant to Section 7 hereof.

 

b.           For purposes of this Agreement, “Cause” means the Participant’s
Termination of Service by the Company because of: (i) the Participant’s
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude or (ii) the Participant’s breach of fiduciary duty which involves
personal profit. Notwithstanding the foregoing, in the case of any Participant
who has entered into an employment agreement with the Company or any Subsidiary
that contains the definition of “cause” (or any similar definition), then during
the term of such employment agreement the definition contained in such
employment agreement shall be the applicable definition of “cause” under the
Agreement as to such Participant if such employment agreement expressly so
provides.

 

5.          Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative. If the Participant’s Termination of Service is
due to his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate, or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and Applicable Laws, rules, and regulations.

 

6.          No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.

 

2

 

  

7.          Manner of Exercise. Subject to such administrative regulations as
the Committee may from time to time adopt, the Stock Option may be exercised by
the delivery of written notice to the Committee (the “Exercise Notice”) setting
forth the number of shares of Common Stock with respect to which the Stock
Option is to be exercised, the date of exercise thereof (the “Exercise Date”).
On the Exercise Date, the Participant shall deliver to the Company consideration
with a value equal to the total Option Price of the shares to be purchased,
payable as follows: (a) cash, check, bank draft, or money order payable to the
order of the Company, (b) if the Company, in its sole discretion, so consents in
writing, Common Stock (including Restricted Stock) owned by the Participant on
the Exercise Date, valued at its Fair Market Value on the Exercise Date, (c) if
the Company, in its sole discretion, so consents in writing, by delivery
(including by FAX) to the Company or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions from the
Participant to a broker or dealer, reasonably acceptable to the Company, to sell
certain of the shares of Common Stock purchased upon exercise of the Stock
Option or to pledge such shares as collateral for a loan and promptly deliver to
the Company the amount of sale or loan proceeds necessary to pay such purchase
price, and/or (d) in any other form of valid consideration that is acceptable to
the Committee in its sole discretion. In the event that shares of Restricted
Stock are tendered as consideration for the exercise of a Stock Option, a number
of shares of Common Stock issued upon the exercise of the Stock Option equal to
the number of shares of Restricted Stock used as consideration therefor shall be
subject to the same restrictions and provisions as the Restricted Stock so
tendered.

 

Upon payment of all amounts due from the Participant, the Company shall cause
the Common Stock then being purchased to be registered in the Participant’s name
(or the person exercising the Participant’s Stock Option in the event of his
death), but shall not issue certificates for such Common Stock unless the
Participant or such other person requests delivery of certificates for such
Common Stock in accordance with Section 8.3(c) of the Plan. The obligation of
the Company to register shares of Common Stock shall, however, be subject to the
condition that, if at any time the Company shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Common Stock upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
then the Stock Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not reasonably acceptable to the
Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice within three (3) business days of the date in the Exercise Notice or
fails to accept delivery thereof, then the Exercise Notice shall be null and
void and the Company will have no obligation to deliver any shares of Common
Stock to the Participant in connection with such Exercise Notice.

 

8.          Nonassignability. The Stock Option is not assignable or transferable
by the Participant except by will or by the laws of descent and distribution.

 

9.          Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to any of the Optioned Shares until the registration of
such shares in the Participant’s name. The Optioned Shares shall be subject to
the terms and conditions of this Agreement. Except as otherwise provided in
Section 10 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates. The Participant, by his or her execution of this Agreement, agrees
to execute any documents requested by the Company in connection with the
issuance of the shares of Common Stock.

 

3

 

  

10.         Adjustment of Number of Optioned Shares and Related Matters. The
number of shares of Common Stock covered by the Stock Option, and the Option
Prices thereof, shall be subject to adjustment in accordance with Articles 11 -
13 of the Plan.

 

11.         Nonqualified Stock Option. The Stock Option shall not be treated as
an Incentive Stock Option.

 

12.         Voting. The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

13.         Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14.         Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Participant hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all Applicable Laws, rules, and regulations. The Participant agrees
and covenants not to sue any Person other than the Company over any Claims.

 

15.         Investment Representation. Unless the shares of Common Stock are
issued to the Participant in a transaction registered under applicable federal
and state securities laws, by his execution hereof, the Participant represents
and warrants to the Company that all Common Stock which may be purchased
hereunder will be acquired by the Participant for investment purposes for his
own account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend and shall be held indefinitely, unless
they are subsequently registered under the applicable federal and state
securities laws or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.

 

16.         Participant’s Acknowledgments. The Participant acknowledges that a
copy of the Plan has been made available for his or her review by the Company,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.

 

17.         Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

4

 

  

18.         No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor or Outside Director at any time.

 

19.         Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

21.         Entire Agreement. This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

22.         Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

23.         Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.

 

24.         Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25.         Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 

5

 

  

26.         Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.           Notice to the Company shall be addressed and delivered as follows:

 

PhaseRx, Inc.

410 W. Harrison Street, Suite 300

Seattle, WA 98119

Attn:                                                      

Facsimile:                                                 

 

b.           Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

27.         Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any Subsidiary (for purposes of
this Section 27, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion, also require the Participant receiving shares of
Common Stock issued under the Plan to pay the Company the amount of any taxes
that the Company is required to withhold in connection with the Participant’s
income arising with respect to this Award. Such payments shall be required to be
made when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock. Such payment
may be made by (i) the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate Fair
Market Value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company may, in its
sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.

 

28.         Clawback. The Participant acknowledges and agrees that any
compensation paid to the Participant by the Company, pursuant to this Agreement
or otherwise, shall be subject to recovery by the Company in accordance with the
Company’s clawback policy applicable to employees of the Company, if any, as
amended from time to time.

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.



 

  PHASERX:                   By:     Name:     Title:           PARTICIPANT:    
          Signature         Name:     Address:        

 

7

 

 

